Citation Nr: 1524087	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-25 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a dental disability for compensation purposes.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to December 1987, with additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In September 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

At the September 2014 hearing, the Veteran indicated that she was seeking service connection for a dental disability for dental treatment purposes.  As it does not appear that the Agency of Original Jurisdiction (AOJ) has adjudicated this issue, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The probative, competent evidence does not demonstrate that the Veteran has a current dental disability for which service connection may be granted for compensation purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a dental disability for compensation purposes have not been met.  38 U.S.C.A. §§ 1131, 1155, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.381, 4.150, Diagnostic Codes 9901-04, 9906-16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A June 2012 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  In addition, the record includes the Veteran's service treatment records, VA treatment records, and lay evidence.  In September 2012, the Veteran underwent VA examination in connection with her claim.  The VA examiner reviewed the relevant medical history and the Veteran's lay statements.  Additionally, the VA examiner provided an opinion as to the clinical findings, with adequate rationale and citation to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the intent of her claim and the history of her dental symptoms.  The VLJ also identified the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by a representative from Veterans of Foreign Wars of the United States.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or her representative, and neither has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Generally, service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  With regard to dental claims, VA regulations only provide compensation for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  Otherwise, a veteran may be entitled to service connection for dental conditions, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purpose of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. 
§ 1712; 38 C.F.R. §§ 3.381, 17.161. 

Dental disabilities which may be awarded compensable disability ratings include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. 
§ 3.381(b).

The Veteran asserts that the psychological and emotional stress that she endured during active duty, in connection with her other service-connected disabilities, affected and worsened her dental disabilities.  In addition, she contends that the treatment she received during active duty worsened her pre-existing dental problems. 

Here, the Board finds it probative that current treatment records and service treatment records do not reflect a dental disability for which a compensable disability rating may be awarded.  On VA examination in September 2012, the VA examiner diagnosed periodontal disease and dental caries.  The VA examiner reported the Veteran had a history of lost teeth, caries, periapical abscesses, and periodontal disease.  The VA examiner specifically found the Veteran did not have, and had never been diagnosed with, a loss of any portion of the mandible or maxilla for reasons other than periodontal disease or edentulous atrophy, malunion or nonunion of the mandible or maxilla, loss of teeth for reasons other than periodontal disease, temporomandibular joint disorder or limitation of motion of the temporomandibular joint, anatomical loss or injury of the mouth, lips, or tongue, osteomyelitis, or oral neoplasm.  The VA examiner also reported the Veteran's loss of teeth was not due to the loss of substance of the body of the maxilla or mandible without loss of continuity and was not due to trauma or disease.  The VA examiner found the masticular surfaces could be restored by suitable prosthesis.  The VA examiner noted the Veteran had extensive dental work during active duty, which included root canals, an apicoectomy, and crowns, and found it significant that the records made no mention of any trauma or injury to the face or mouth during the Veteran's military service.  Additionally, the Veteran clearly stated during the examination that she recalled no trauma or injury to the face or mouth during service.  Here, the Board affords significant probative value to the September 2012 VA examiner's findings and medical opinion.  The evidence shows that the VA physician reviewed the Veteran's records in great detail and provided a thorough, detailed rationale for the opinion, specifically addressing the history of diagnoses and symptomatology.  When contemplating a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the claimant's past medical history."  Nieves-Rodriguez, 22 Vet. App. at 301.  As such, the Board finds the probative, competent evidence does not demonstrate that the Veteran has a current dental disability for which service connection may be granted for compensation purposes.

The Board acknowledges the Veteran's competent statements regarding her symptoms during and following active duty.  However, it is well established that a layperson without medical training is not qualified to render a medical opinion regarding the diagnosis or etiology of certain disorders and disabilities, such as lost teeth, caries, periapical abscesses, and periodontal disease.  See 38 C.F.R. 
§ 3.159(a)(1).  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the diagnosis of a dental disability for which service connection may be granted for compensation purposes.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, the Veteran's lay statements are not competent evidence in this case.  Furthermore, the Board does not find probative the Veteran's statements that the stress she experienced during service and the dental treatment she received constitute "trauma" for purposes of service connection.  In this respect, the Federal Circuit defines "service trauma" as "an injury or wound produced by an external physical force during the service member's performance of military duties."  Nielson v. Shinseki, 607 F.3d. 802, 808 (Fed. Cir. 2010).  As such, the Board finds the record does not demonstrate that the Veteran incurred any trauma during active duty that resulted in a dental disability for which service connection for compensation purposes may be awarded.

As such, the Board finds that service connection for a dental disability for VA compensation purposes is not warranted.  Notably, there is no evidence that the Veteran's lost teeth, caries, and periapical abscesses were due to trauma or disease other than periodontal disease, and therefore, compensation is not warranted.  See 38 C.F.R. § 4.150.  As noted above, treatable carious teeth, periodontal disease, and dental or alveolar abscesses may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, and this claim of entitlement has been referred herein.  See 38 C.F.R. § 3.381.  With regard to compensation purposes, therefore, the claim of entitlement to service connection for a dental disability must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a dental disability for compensation purposes is denied.
	


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


